DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6, 7, and 12 have been amended, and claims 13-20 have been added as per the amendment filed on 5/29/2018.

Currently Claims 1-20 are pending and prosecuted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-9 12-13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al., US Patent Publication 2015/0054771, henceforth known as Yeh.



Regarding Claim 1, Yeh discloses a touch panel (Abstract; a capacitive touch sensor panel), comprising: 
a substrate, comprising a first surface (Figure 3; [0026-0027]; a transparent substrate 30 comprising a top face and a bottom face); and 
a conductive layer, formed on the first surface and comprising a first conductive layer and a second conductive layer spaced apart from each other (Figure 2 and 3; [0028-0032]; first and second electrodes 31 and 32 adopt an electrode layout as shown in Figure 2, and are spaced apart from each other), the first conductive layer being provided with a first-direction line and a second-direction line coupled to each other (Figure 3; [0028-0032]; the first electrode 31 comprises of first curved wires 311a-311d connected to each other), and the second conductive layer being provided with a third-direction line and a fourth-direction line coupled to each other (Figure 3; [0028-0032]; the second electrode 32 comprises of second curved wires 321a-321d connected to each other), 
wherein at least one of the first-direction line, the second-direction line, the third-direction and the fourth-direction line is provided with a plurality of curves (Figure 3; [0028-0032]; the first and second curved wires 311a-311d and 321a-321d are provided with curves).

Regarding Claim 12. (currently amended) A touch device, comprising a touch panel, wherein the touch panel comprises panel (Abstract; a capacitive touch sensor panel): 
(Figure 3; [0026-0027]; a transparent substrate 30 comprising a top face and a bottom face);  and 
a conductive layer, formed on the first surface and comprising a first conductive layer and a second conductive layer spaced apart from each other (Figure 2 and 3; [0028-0032]; first and second electrodes 31 and 32 adopt an electrode layout as shown in Figure 2, and are spaced apart from each other), the first conductive layer being provided with a first-direction line and a second-direction line coupled to each other (Figure 3; [0028-0032]; the first electrode 31 comprises of first curved wires 311a-311d connected to each other), and the second conductive layer being provided with a third-direction line and a fourth-direction line coupled to each other (Figure 3; [0028-0032]; the second electrode 32 comprises of second curved wires 321a-321d connected to each other),  
wherein at least one of the first-direction line, the second-direction line, the third-direction and the fourth-direction line is provided with a plurality of curves (Figure 3; [0028-0032]; the first and second curved wires 311a-311d and 321a-321d are provided with curves).

Regarding Claims 2 and 13, Yeh discloses wherein a projection of the curve on the first surface is non-linear (Figure 3; [0028-0032]; the first and second curved wires 311a-311d and 321a-321d are depicted as non-linear).


(Figure 3; [0028-0032]; the first curved wires 311a-311d are coupled at a first intersection point and the second curved wires 321a-321d are coupled at a second intersection point 323, where the first and second intersection points are interlaced with each other).

Regarding Claims 7 and 18, Yeh discloses wherein a projection of the conductive layer on the first surface is formed into grid units, and each of the grid units is provided with at least one of the curves (Figure 3; [0028-0032]; the first and second electrode 31 and 32 comprise of first and second conductive portions 310 and 320, respectively. Each portion comprises of the first and second curved wires 311a-311d and 321a-321d, respectively).

Regarding Claims 8 and 19, Yeh discloses wherein each of grid sides of the grid unit is provided with at least one of the curves (Figure 3; [0028-0032]; the first and second curved wires 311a-311d and 321a-321d are curved sides of the conductive portions).

Regarding Claims 9 and 20, Yeh discloses wherein the grid unit has a shape of parallelogram, each of the grid sides of the grid unit is provided with a same number of (Figure 3; [0028-0032]; the first and second conductive portions are in the shape of a parallelogram, are provided with the same number of curves, and are formed in a centrosymmetric structure).

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yeh et al., US Patent Publication 2015/00545298, henceforth known as Yeh ‘529.

Regarding Claim 1, Yeh ‘529 discloses a touch panel (Abstract; a capacitive touch sensor panel), comprising: 
a substrate, comprising a first surface (Figure 3, 5-7, and 9; [0029]; a transparent substrate 4 comprising an upper and lower surface 4a and 4b); and 
a conductive layer, formed on the first surface and comprising a first conductive layer and a second conductive layer spaced apart from each other (Figure 3, 5-7, and 9; [0019-0027]; [0029]; a first electrode 31 and a second electrode 33 sepearted from each other by the transparent substrate), the first conductive layer being provided with a first-direction line and a second-direction line coupled to each other (Figure 3, 5-7, and 9; [0019-0027]; [0029]; the first electrode 31 comprises of a plurality of electrically conductive fine lines 11 that are connected together to form a lattice pattern 2), and the second conductive layer being provided with a third-direction line and a fourth-direction line coupled to each other (Figure 3, 5-7, and 9; [0019-0027]; [0029]; the second electrode 33 comprises of a plurality of electrically conductive fine lines 11 that are connected together to form a lattice pattern 2), 
wherein at least one of the first-direction line, the second-direction line, the third-direction and the fourth-direction line is provided with a plurality of curves (Figure 3, 5-7, and 9; [0019-0027]; [0029]; the plurality of electrically conductive fine lines 11 of the first and second electrodes 31 and 33 comprise of fine line portions 10a that are curved).

Regarding Claims 7, Yeh ‘529 discloses wherein a projection of the conductive layer on the first surface is formed into grid units, and each of the grid units is provided with at least one of the curves (Figure 3, 5-7, and 9; [0019-0027]; [0029]; the first and second electrode 31 and 33 comprise of squares 2a. Each square comprises of the a plurality of fine line portions 10a, as seen in Figure 3, which are curved, as seen in Figure 5).

Regarding Claims 8, Yeh ‘529 discloses wherein each of grid sides of the grid unit is provided with at least one of the curves (Figure 3, 5-7, and 9; [0019-0027]; [0029]; Each side square 2a comprises of two fine line portions 10a, as seen in Figure 3, which are curved, as seen in Figure 5).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US Patent Publication 2015/0054771, henceforth known as Yeh, in further view of Sleeman et al., US Patent Publication 2010/0044122, henceforth known as Sleeman.

Regarding Claims 3 and 14, Yeh doesn’t explicitly disclose wherein the conductive layer further comprises an insulating layer, and wherein the first conductive layer is coated on the first surface, the insulating layer is disposed on a surface of the first conductive layer away from the first surface, and the second conductive layer is disposed on a surface of the insulating layer away from the first conductive layer, so that the second conductive layer is spaced apart from the first conductive layer.
	However, Sleeman et al., US Patent Publication 2010/0044122, teaches a capacitive touch sensor where the electrode layers can be arranged on opposite sides of a substrate 102, as seen in Figure 1A, or they can be alternative arranged where the layers are disposed on the same surface of a substrate 102, and separated by an isolation layer 108, as seen in Figure 1C (Figure 1A and 1C; [0095-0096];).
(Sleeman: [0096];).

Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US Patent Publication 2015/0054771, henceforth known as Yeh, in further view of He, US Patent Publication 2014/0293151.

Regarding Claims 5 and 16, Yeh doesn’t explicitly disclose wherein there are a plurality of the first-direction lines equally spaced, a plurality of the second-direction lines equally spaced, a plurality of the third-direction lines equally spaced, and a plurality of the fourth-direction lines equally spaced.
	However, He, US Patent Publication 2014/0293151, teaches that conductive mesh are arrange uniformly and regularly, the mesh traces spaces are equal (Figure 16C and 16D; [0064];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Yeh to further include the teachings of He in order to provide wherein there are a plurality of the first-direction lines equally spaced, a plurality of the second-direction lines equally spaced, a plurality of the third-direction lines equally spaced, and a plurality of the fourth-direction lines equally spaced. The motivation to combine these analogous art is because He teaches that it makes the transmittance of the touch panel uniform (He: [0064]).

Regarding Claims 6 and 17, Yeh doesn’t explicitly disclose wherein the first-direction line is provided with a plurality of the curves equally spaced, the second- direction line is provided with a plurality of the curves equally spaced, the third-direction line is provided with a plurality of the curves equally spaced, and the fourth-direction line is provided with a plurality of the curves equally spaced.
However, He, US Patent Publication 2014/0293151, teaches that conductive mesh are arrange uniformly and regularly, the mesh traces spaces are equal (Figure 16C and 16D; [0064];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Yeh to further include the teachings of He in order to provide wherein the first-direction line is provided with a plurality of the curves equally spaced, the second- direction line is provided with a plurality of the curves equally spaced, the third-direction line is provided with a plurality of the curves equally spaced, and the fourth-direction line is provided with a plurality of (He: [0064]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US Patent Publication 2015/0054771, henceforth known as Yeh, in further view of Iwami, US Patent Publication 2015/0342034.

Regarding Claim 10, Yeh discloses wherein the grid unit has a shape of rhombus, each of the grid sides of the grid unit is provided with a same number of the curves (Figure 3; [0028-0032]; the first and second conductive portions are in the shape of a rhombus, and are provided with the same number of curves).
	However, Yeh doesn’t explicitly disclose the grid unit is formed in a non- axisymmetric structure.
	Iwami, US Patent Publication 2015/0342034, teaches that a wiring mesh pattern can be an asymmetrical (non-bilaterally symmetrical) mesh pattern to improve the moire recognition pattern ([0172];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Yeh to further include the teachings of Iwami in order to provide the grid unit is formed in a non-axisymmetric structure. The motivation to combine these analogous arts it to improve the moire recognition pattern (Iwami: [0172];)..


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al., US Patent Publication 2015/0054771, henceforth known as Yeh, in further view of Yeh et al., US Patent Publication 2016/0162071, henceforth known as Yeh ‘071.

Regarding Claim 11, Yeh  doesn’t explicitly discloses wherein a length of the curve is 1/8 to 1/2 of a length of the grid side where the curve is located.
	However, Yeh ‘071, teaches wherein the sensing electrodes of a touch panel comprises of irregular mesh unit 14 comprising of a plural curvy segments. Two curvy segments corresponding to adjacent metal liens of each mesh unit have different lengths and different curvature radii. The length of each arch segment C1 and C2 is in the range of .1 mm to 10mm, and preferably in the range between .25 mm and 1.5 mm.  (Figure 1 and 2; [0019-0022];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Yeh to further include the teachings of Yeh ‘071 such that the each of the curved wires comprises of plural irregular arc segments. The motivation to combine these analogous arts is because Yeh’071 teaches that by having this irregular mesh unit, the possibility of generating the moire is largely reduced and the visibility is enhanced (Yeh: ‘071: [0006];), and Yeh disclose that lengths of adjacent curved wires can be different according to design requirements (Yeh: [0029];).
	However, the combination of Yeh and Yeh ‘071 doesn’t explicitly disclose wherein a length of the curve is 1/8 to 1/2 of a length of the grid side where the curve is located.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699